DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 12-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yu et al. (PG Pub 2017/0170155; hereinafter Yu).


    PNG
    media_image1.png
    359
    881
    media_image1.png
    Greyscale

Regarding claim 12, refer to the Examiner’s 90 degree rotation of Fig. 12 provided above, Yu teaches a manufacturing method of a chip package structure (para [0013]), comprising: 
forming a first redistribution layer 301 on a carrier substrate 421;
disposing a first chip 109 on the first redistribution layer, the first chip comprising a first active surface (top), a first back side surface (bottom) opposite to the active surface (see Fig. 12), a plurality of conductive vias 801, and a plurality of first conductive connectors (annotated”1st connectors” in Fig. 12) located on the first back side surface (see Fig. 12), and the first conductive connectors being electrically connected to the first redistribution layer (see Fig. 12); 
forming an encapsulant 419,601 on the first redistribution layer (see Fig. 12), the encapsulant covering the first active surface, the first back side surface, and the first conductive connectors of the first chip (see Fig. 12);  
forming a second redistribution layer 309 on the encapsulant (see Fig. 12); 
disposing a second chip 1211 on the second redistribution layer  (see Fig. 12); and 

Regarding claim 13, refer to the Examiner’s 90 degree rotation of Fig. 12 provided above, Yu teaches the first chip 109 further comprises a plurality of second conductive connectors (annotated “2nd connectors” in Fig. 12) located on the first active surface (see Fig. 12), and the encapsulant 419,601 further covers the second conductive connectors (see Fig. 12).
Regarding claim 14, refer to the Examiner’s 90 degree rotation of Fig. 12 provided above, Yu teaches forming the encapsulant 419,601 comprises: forming an encapsulating material (para [0064] and [0076]) on the first redistribution layer 301, the encapsulating material covering the first active surface (top), the first back side surface (bottom), the first conductive connectors (annotated “1st connectors” in Fig. 12), and the second conductive connectors (annotated “2nd connectors” in Fig. 12) of the first chip 109 (see Fig. 12);  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-3, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (PG Pub 2016/0260684; hereinafter Zhai) and Chen et al (PG Pub 2015/0371936; hereinafter Chen) and McFarland (PG Pub 2002/0074637; hereinafter McFarland)
Regarding claim 1, refer to the Examiner’s modified mark-up of Fig. 13 proved above, Zhai teaches a chip package structure 100, comprising: 

Although, Zhai teaches the first chip, he does not explicitly teach the chip as comprising “a plurality of conductive vias, and a plurality of first conductive connectors 5located on the back side surface” or that the encapsulation layer covers the first active surface (top), the first back side surface (bottom), and the first conductive connectors of the first chip.

    PNG
    media_image2.png
    292
    652
    media_image2.png
    Greyscale

st connectors” in Fig. 13 above) 5located on a first active surface of a first chip 102-top (para [0021]);  a plurality of second conductive connectors (annotated “2nd connectors” in Fig. 13 above) 5located on a first back side surface of the first chip 102-bottom; and an encapsulation layer 116 (para [0021]) covering the first active surface, the first back side surface, and the first conductive connectors of the first chip (see Fig. 13 and para [0071-0083]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second connectors, as taught by Chen, for the purpose of providing means to electrically connect to both sides of the first chip.
Although, Chen teaches first and second connectors connecting a first chip to two different RDL’s, he does not explicitly teach the first chip comprises “a plurality of conductive vias.”

    PNG
    media_image3.png
    325
    512
    media_image3.png
    Greyscale

	In the same field of endeavor, refer to Fig. 1 provided above, McFarland teaches a stacked flip chip assembly (title) comprising: a first chip 120 (para [0017]); wherein the first chip comprises a plurality of conductive vias (para [0007]) .
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the conductive vias, as taught by McFarland, thereby electrically connecting front and backsides of the first chip (para [0017]).

Regarding claim 2, refer to the figures cited above, in the combination of Zhai, Chen and McFarland, Chen teaches the first chip 102 further comprises a plurality of second conductive connectors (annotated “2nd connectors” in Fig. 13 above) located on the first active surface, and the encapsulant 116 further covers the second conductive connectors (see Fig. 13).
Regarding claim 3, refer to the figures cited above, in the combination of Zhai, Chen and McFarland, Zhai teaches a plurality of third conductive connectors 140, 
Regarding claim 8, refer to the figures cited above, in the combination of Zhai, Chen and McFarland, Zhai teaches the second chip 110 comprises a second active surface (bottom); the third chip 110 comprises a third active surface (bottom); and the first active surface (top) of the first chip 150, the second active surface of the second chip, and the third active surface of the third chip face the second redistribution layer 130 (see Fig. 13).
Regarding claim 11, refer to the figures cited above, in the combination of Zhai, Chen and McFarland, Zhai teaches the first chip 150 is an active die (para [0043]; “die 150 is a logic die”) or a bridge die.
Allowable Subject Matter
3.	Claims 4-7, 9-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 4 and intervening claim is fully incorporated into the base claim 1.  
Claim 4 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other the first conductive terminals overlap the first chip (see Fig. 13); the second conductive terminals do not overlap the first chip (see Fig. 13); and a pitch of the first conductive terminals is smaller than a pitch of the second conductive terminals.
Claim 5 would be allowable, because it depends on allowable claim 4.
Claim 6 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 6 is fully incorporated into the base claim 1.  
Claim 6 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 6, a plurality of third conductive terminals, located between the third chip and the second redistribution layer; and a plurality of fourth conductive terminals, located between the third chip and the second redistribution layer, wherein the third conductive terminals overlap the first chip; the fourth conductive terminals do not overlap the first chip; and a pitch of the third conductive terminals is smaller than a pitch of the fourth conductive terminals.
Claim 7 would be allowable, because it depends on allowable claim 6.
Claim 9 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 9 is fully incorporated into the base claim 1.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, the first chip further comprises a circuit structure located on the first back side surface, and the first conductive connectors are electrically connected to the corresponding conductive vias through the circuit structure.
Claim 10 would be allowable, because it depends on allowable claim 9.
Claim 15 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 12 or (ii) claim 15 is fully incorporated into the base claim 12.  
Claim 15 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 15, the first chip further comprises a circuit structure located on the first back side surface, and the first conductive connectors are electrically connected to the corresponding conductive vias through the circuit structure.
Claim 16 would be allowable, because it depends on allowable claim 15.
Claim 17 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 12 or (ii) claim 17 is fully incorporated into the base claim 12.  
Claim 17 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 17, forming the encapsulant comprises: forming an encapsulant material on the first redistribution layer, the encapsulant material covering the first active surface, the first back side surface, and the first conductive connectors of the first chip; removing a portion of the encapsulating material to form a plurality of openings so as to expose a portion of the first redistribution layer; and filling a conductive material into the openings to form a plurality of third conductive connectors and the encapsulant covering the third conductive connectors.
Claim 18 would be allowable, because it depends on allowable claim 17.
Claim 19 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 12 or (ii) claim 19 is fully incorporated into the base claim 12.  
Claim 19 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 19, the first chip further comprises a circuit structure located on the first back side surface, and the first conductive connectors are electrically connected to the corresponding conductive vias through the circuit structure.
Claim 20 would be allowable, because it depends on allowable claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895